Citation Nr: 1647468	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine condition.  


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty during several periods, including from December 1984 to October 1990, October 2006 to November 2006, and May 2013 to October 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The Board finds that a claim for service connection for bilateral radiculopathy, secondary to the lumbar condition, has been raised by the evidence.  Because this claim has not been adjudicated by the RO, the Board will refer it to the RO for appropriate action.   


FINDINGS OF FACT

1. The Veteran's lumbar spine conditions did not exist prior to service.

2. The Veteran's lumbar spine conditions stem from his back injury incurred during active duty service in 2006. 


CONCLUSION OF LAW

The criteria for service connection for the lumbar spine condition, diagnosed as degenerative disc disease and left sacroiliitis, have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

When the veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  See id.

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Lumbar Spine Condition

The Veteran contends that he is entitled to service connection for one or more lumbar spine conditions.  Specifically, he contends that he injured his back during active duty service in Guam in November 2006, and that he has had chronic back pain since that injury.  At the October 2015 Board hearing, the Veteran, through his attorney, argued that he is entitled to ratings under Diagnostic Codes 5003, 5236, and 5243 for arthritis, sacroiliac injury and weakness, and intervertebral disc syndrome, respectively.   

Preliminarily, the Board finds that the Veteran's lumbar spine conditions did not exist prior to service.  In August 1984, it was noted on the report of medical examination that the Veteran had been treated with a back brace for thoracic kyphosis.  The Veteran reported his back brace on his August 1984 report of medical history, and stated that he wore this brace from 1980 to 1982.   The Veteran's subsequent reports of medical examination and reports of medical history, including in October 1989, October 1993, and September 1998, show no reports of back brace or an abnormal back examination.  In the Veteran's November 2003 post-deployment health assessment, his health was reported as good, he had no physical profiles, and no health referrals were made.  Although the Veteran's 1984 report of medical examination noted thoracic kyphosis, subsequent medical records have clearly established that this condition was resolved long before November 2006. 

In addition to the Veteran's kyphosis, private treatment records from June 2004 show that the Veteran complained of back pain.  At the same time, an MRI had been conducted to determine whether the Veteran had short leg syndrome.  Diagnostic testing, including x-rays and an MRI, revealed equal leg length.  In the October 2015 Board hearing, the Veteran argued that he had minor back pain in 2004, which resolved shortly after his medical visit.  He also contended that he did not have short leg syndrome, as shown by his medical records, and that this was separate from his back pain complaints.  An August 2004 pre-deployment questionnaire shows that the Veteran reported being in good health with no unresolved medical conditions.  No health issues were noted.  In March 2006, the Veteran denied experiencing decreased back function on a service occupational health history report.  Importantly, the Veteran's August 2006 pre-deployment questionnaire noted that his health was good, he was not receiving any current medical care, and his preventive health assessment was current.  Upon his return in November 2006, it was noted on his post-deployment questionnaire that he received treatment for pain his lower back and further action was required.  

In light of the Veteran's testimony, private medical records, and service records, the Board finds that no lumbar spine conditions were "noted" when the Veteran began active duty service in October 2006.  Additionally, the evidence does not clearly and unmistakably establish that the Veteran had a preexisting lumbar spine disability.  While he may have had issues as a teenager, he did not have an active condition noted on entry in 1984, nor, more importantly, on entry in 2006.  Thus, the Board finds that the Veteran was sound at entrance into service in October 2006.   

The Veteran contends that, during a physical training run in Guam, he felt a popping sensation in his back that caused him great pain.  It is this incident to which he relates his lumbar spine conditions.  The Veteran's injury is corroborated by S.P., a fellow service member who stated that he was roommates with the Veteran in Guam and witnessed the Veteran in visible pain after his run.  S.P. reported that the Veteran has continued to experience back pain since that incident, an observation he is able to make because he works with the Veteran.  Additionally, the Veteran's November 2006 post-deployment questionnaire shows that he was treated for lower back pain, secondary to a low back strain, and further action was required to monitor the Veteran's progress.  Therefore, an in-service injury and symptoms are shown.

The Veteran's private records show that he sought treatment for lower back pain with his private physician, Dr. W., in December 2006 and underwent an MRI for his lumbar spine in April 2007, less than one year following his separation from active service.  The MRI revealed degenerative changes in the lumbar spine, a small circumferential bulging intervertebral disc at L2-L3, and small central posterior disc protrusions at L4-L5 and L5-S1.  

In May 2007, the Veteran began physical therapy and the diagnosis was determined as low back pain with left radiculopathy.  Private chiropractic records from August and September 2007 show treatment for worsening lower back pain that began in 2006.  In June 2008, another lumbar spine MRI revealed multilevel spondylotic changes with a broad based disc protrusion and annular tear at L4-L5 with mild impression on the thecal sac.  There was also multilevel mild to moderate inferior foraminal narrowing throughout the lower lumbar spine.  At a June 2008 electromyography examination, the Veteran complained of chronic localized pain in the left lumbosacral region.  Testing revealed possible sacroiliac joint dysfunction.  In July 2008, the Veteran began regular private medical treatment with Dr. T.G. for his chronic lumbar back pain, after referral from Dr. W.  The examiner noted that the Veteran had been experiencing discomfort that was localized to the left lateral aspect of the lumbar spine for approximately two years and diagnosed the Veteran with left-sided sacroiliitis.  In November 2009, Dr. T.G. stated that the Veteran had been experiencing left low back pain that radiated into the left hip and related the pain to the Veteran's 2006 active duty injury.  Dr. T.G. also reported that, since his injury, imaging studies have shown mild bulging discs in the low back, which is likely an incidental finding because the Veteran was responding well to the sacroiliac joint injections.  In July 2008 and March 2009, service records show that the Veteran had a temporary restricted profile due to back pain.  

The Veteran was afforded a VA examination for his back condition claim in August 2009.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and opined that it is not related to his military service because the Veteran's 2006 injury was muscular in nature and his current condition is a bone disease.  Instead, the examiner opined that the Veteran's occupation as an airline mechanic and age are the causes of his degenerative disc disease. 

In February 2011, the Veteran was referred to an orthopedist for an evaluation of his refractory back pain that radiates down the left leg.  The Veteran reported that the symptoms began while on active duty in 2006 during physical training.  The examiner noted that the Veteran presented with "a moderately complex constellation of symptoms" and diagnosed him with sacroiliitis, multi-level degenerative disc disease with disc bulging, multi-level neural foraminal stenosis, and left-sided lumbar radiculopathy.  The Veteran was told he had exhausted his non-surgical options.  

Service records show that the Veteran reinjured his left lower back in August 2011 on active duty orders while running.  It was noted that this pain began during a deployment to Guam in 2006, and was being treated by physical therapy and steroid injections.  The Veteran injured his lower left back again in August 2013 on active duty orders while lifting a battery for a plane.  He was diagnosed with lumbago.

In February 2013, R.T., an Air Force senior flight surgeon, submitted a letter in support of the Veteran's claim.  He reported that he had treated the Veteran for his back pain shortly after his deployment to Guam and that his back has caused him episodic pain since that time.  He further noted that the Veteran is able to perform his military duties as an Air Force reserve aircraft mechanic, but that his duties and fitness training have exacerbated his chronic back pain.  R.T. opined that the Veteran's back condition was at least as likely as not related to his military service.  

In May 2014, Dr. J.A., a private physician who had treated him since 2009, submitted a statement in support of the Veteran's claim.  He stated that the initial evaluation showed symptoms of low back pain that radiated down his legs and current medical records and diagnostic testing shows degenerative disc disease, posterior disc bulge in the L3-L4 and L5 area.  Dr. J.A. reviewed the Veteran's military records and noted that they do not show treatment for back problems prior to his deployment to Guam in 2006.  After his return from Guam, the Veteran has experienced chronic back pain and required treatment as well as a walk waiver for his semiannual fitness examinations.  Dr. J.A. concluded that the Veteran's chronic back issues are more likely than not a direct result of his military deployment to Guam and his ongoing military duties.  

A September 2015 military fitness determination notes that the Veteran has a long history of back pain, dating to 2006, when he was deployed to Guam.  It also states that "[n]o line of duty exists for the underlying, degenerative condition, although there is a line of duty for an acute lumbar strain."  

In light of the extensive private and military medical records, as well as the Veteran's and supporting statements, the Board finds that the Veteran's lumbar spine conditions are as likely as not related to the injury he incurred during his 2006 active duty deployment.  The Veteran's service records show that, between 1989 and 2006, there were no complaints or treatment for back problems and no physical profile restrictions due to his back.  Although the Veteran was treated by his private physician in 2004, this injury was acute in nature and resolved prior to his active duty service in 2006.  However, following the Veteran's 2006 back injury, he complained of chronic lumbar pain that radiated down his leg and consistently related it to his 2006 injury.  Despite regular physical therapy, private medical treatment, and injections, the Veteran's back condition has not resolved.  Within one year following his 2006 injury, an MRI revealed degenerative changes in the lumbar spine, a small circumferential bulging intervertebral disc at L2-L3, and small central posterior disc protrusions at L4-L5 and L5-S1.  In light of the Veteran's continuous symptomatology and continuous treatment since the 2006 injury, service connection is warranted.  While the 2009 VA medical opinion states the contrary, the Board finds that the Veteran's extensive medical treatment records, supporting private medical opinions, and lay statements outweigh the 2009 VA opinion - especially the one from an Air Force senior flight surgeon who treated the Veteran for his back pain shortly after the 2006 injury. 

Moreover, the Board finds that the Veteran's sacroiliitis is related to service.  The record shows that the Veteran consistently complained of lower left back pain following the 2006 in-service incident.  He began treatment with Dr. T.G. for this pain and was diagnosed with left-sided sacroiliitis.  Dr. T.G. confirmed that this was the source of his pain as it lessened following sacroiliac joint injections.   

Accordingly, the Board finds that the Veteran is entitled to service connection for his lumbar spine conditions, including degenerative disc disease and sacroiliitis.  Because this constitutes a full grant of the issue on appeal, the Board finds that a detailed discussion of its duties to notify and assist is unnecessary.    





[Continued on Next Page]

ORDER

Service connection for degenerative disc disease and left sacroiliitis is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


